       Case 19-10214 Doc     37 Filed 05/31/19 Entered   05/31/19 09:56:27
                   Desc     Main Document           Page  1 of 2
                        UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF VERMONT
                                                                                                     Filed & Entered
______________________________                                                                          On Docket
                                                                                                      May 31, 2019
In re:
       Hermitage Inn Real Estate                                     Involuntary Chapter 7
       Holding Company, LLC                                          Case # 19-10214
             Putative Debtor.
______________________________

                                        SCHEDULING ORDER
                                    ON MOTIONS TO CHANGE VENUE

       Pursuant to the “Joint Order Staying Parallel Proceedings in the District of Connecticut Pursuant
to § 105(a) and Bankruptcy Rule 1014(b), Pending a Determination of Venue by the District of Vermont,”
entered on this date (doc. # 34), the Court enters the following Scheduling Order for joint evidentiary
hearing on the Petitioning Creditors motion to change venue (doc. # 28), Barnstormer Summit Lift, LLC’s
memorandum in support of transferring venue of the Connecticut bankruptcy cases to Vermont (doc. #
32), and the Putative Debtor’s anticipated motion to determine venue (collectively, the “Motions to
Determine Venue”).
       Therefore, IT IS HEREBY ORDERED that
1. by 3:00 P.M. on May 31, 2019, the movants shall each serve their Motion to Determine Venue on all
   parties entitled to notice under Bankruptcy Rule 1014(b), plus all parties in interest who have
   appeared in the state court foreclosure action or either of the Hermitage Bankruptcy Court proceedings
   pending in Vermont and Connecticut.
2. by June 5, 2019, any party who opposes any of the Motions to Determine Venue shall file a
   responsive memorandum of law.
3. by June 6, 2019, the parties who intend to present testimony or evidence shall confer and file a joint
   notice of evidentiary hearing.
4. by June 7, 2019, the movants shall file any stipulations of fact or motions in limine related to the
   hearing on the Motions to Determine Venue.
5. by 10 a.m. on June 10, 2019, the Putative Debtor and the Petitioning Creditors may file a reply, if
   they determine a reply is warranted, to the responsive memoranda of law; and
6. on June 11, 2019, at 2:15 p.m. the Putative Debtor, the Petitioning Creditors, Barnstormer Summit
   Lift, LLC and all parties with an interest in this matter, shall appear for a hearing on the Motions to
   Determine Venue, at the U.S. Bankruptcy Court, in Rutland, Vermont.




                                                     1
        Case 19-10214 Doc                  37 Filed 05/31/19 Entered                         05/31/19 09:56:27
                    Desc                  Main Document           Page                        2 of 2



The hearing on the Motions to Determine Venue will resume on June 12, 2019, at 9:30 a.m. and, if
additional time is needed, the hearing will resume on June 13, 2019, at 9:30 a.m. 1 All hearings will be
held in the U.S. Bankruptcy Court, in Rutland, Vermont.
          SO ORDERED.

                                                                                  ___________________________
May 31, 2019                                                                      Colleen A. Brown
Burlington, Vermont                                                               United States Bankruptcy Judge




1
 If, based on the notice of evidentiary hearing and stipulations of fact the movants file, the Court determines that one day will
be sufficient for presentation of evidence on the Motions to Determine Venue, it will cancel the June 11 and 13 hearings.
                                                               2
